Citation Nr: 9930966	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis C acquired as a result of 
hospitalization and medical treatment provided by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



REMAND

The appellant served on active duty from October 1969 to 
January 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above-
noted claim.

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  The law 
applicable to the veteran's claim under this statutory 
provision has undergone changes in interpretation and 
substantive changes in recent years.  The veteran's claim was 
filed July 1997, and it is adjudicated under the version of 
38 U.S.C.A. § 1151 extant before the enactment of a statutory 
amendment that, for claims filed after October 1, 1997, 
precludes benefits unless disability results from negligence 
or other fault on the part of VA or as a result of an event 
not reasonably foreseeable.  See VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 1996).  
Thus, as the veteran's claim is to be adjudicated under the 
law in effect prior to October 1997, neither VA fault nor an 
event not reasonably foreseeable is required in order to 
grant this claim.  However, it is required that there be an 
injury or an aggravation of an injury that occurs as the 
result of hospitalization or medical or surgical treatment 
provided under laws administered by VA, and that such injury 
or aggravation be not the result of the veteran's own willful 
misconduct.  See Brown v. Gardner, 513 U.S. 115 (1994).

The appellant contends that he contracted Hepatitis C as a 
result of blood transfusions received during VA treatment in 
1987.  He specifically contends that he was diagnosed with 
Hepatitis C at the VA Medical Center (VAMC) Little Rock in 
1996 or 1997.  He reports that he was transfused with blood 
products during hospitalizations at the VAMC Dallas in 
February, March, April and May 1987.  

The appellant's representative has stated that a telephone 
call to the VAMC Dallas, in July 1999, resulted in 
information which indicated that records exist which show 
that the veteran received two units of packed red cells on 
March 9, 1987, and two units of packed red cells on May 3, 
1987.  The appellant's representative stated that the RO 
could obtain these records via Transfusion Medicine Blood 
Unit Records from Pathology and Medicine Services.  The Board 
also notes that private medical records, dated in January 
1992, indicate that the appellant was transfused with two 
units of fresh frozen plasma.

Currently, the claims folder does not contain evidence of a 
current Hepatitis C disability.  VA records from February 
1992 show a diagnosis of alcohol/trauma induced hepatitis.  
The appellant has claimed that he was diagnosed with 
Hepatitis C in 1996 or 1997 at the VAMC Little Rock.  The RO 
has attempted several times to obtain recent records from the 
VAMC Little Rock.  The most recent contact, dated April 15, 
1998, indicates that records regarding the appellant were 
sent to the RO in August and September 1997; however, the 
claims folder does not contain these records.  It was also 
indicated that a temporary volume IV was created for 
treatment purposes and that it was located at the VAMC Little 
Rock.  No follow-up request was made by the RO to obtain 
copies of these records.

The Board concludes that the appellant and his representative 
have put VA on notice regarding the existence of VA medical 
records pertinent to the disposition of his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. 
§ 5103(a) (West 1991).  The Board has been informed of 
records within the constructive possession of VA which must 
be reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  On remand, the RO should make arrangements 
to obtain these records.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
provide evidence of current disability, 
in the form of medical records indicating 
a current diagnosis of Hepatitis C.

2.  The RO should obtain all records, 
nursing notes, clinical notes, inpatient 
treatment notes, laboratory test results, 
consent forms, or other medical records 
associated with the veteran's 1987 
hospitalizations and surgery at the 
Dallas, Texas, VAMC; as well as records 
showing treatment for Hepatitis C at the 
Little Rock/North Little Rock VAMC dated 
from 1996 forward.  In so doing, the RO 
should request these records pertaining 
to the veteran which are located at VAMC 
Dallas and VAMC Little Rock and/or North 
Little Rock, to specifically include 
copies of temporary files created for 
treatment purposes.  It has been 
indicated that some of the veteran's 
treatment records were sent to the RO in 
August and September 1997, and 
appropriate efforts should be undertaken 
to locate the veteran's complete records 
from all sources, including at the RO and 
the Dallas and Little Rock/North Little 
Rock VAMCs.  See Contact, received April 
15, 1998.  All efforts and the results 
thereof should be documented in the 
claims file.

3.  The RO should request Transfusion 
Medicine Blood Unit Records from 
Pathology and Medicine Services of the 
VAMC Dallas pertaining to the veteran's 
surgeries in 1987.  See Appellant's 
Brief, dated July 27, 1999.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



